Citation Nr: 0213224	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-01 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had had active recognized guerilla service from 
October 1944 to April 1945 and regular service with the 
Commonwealth Army of the Philippines from April 1945 to June 
1945.  The appellant is the veteran's surviving son.  

This matter was last before the Board of Veterans' Appeals 
(Board) in March 2001, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  Upon its last 
review, the Board remanded the claim to clarify the identity 
of the appellant's guardian or representative, as well as 
ensure that the RO complied with the then-recently enacted 
Veteran's Claims Assistance Act of 2000.  

Having reviewed the evidence of record, the Board regretfully 
finds that this matter must again be remanded.  


REMAND

In March 2001, the Board noted that various documents had 
been introduced by an individual purporting to be the 
appellant's guardian (J.R), although a power of attorney form 
signed by the appellant had not been received and that J.R. 
had not been recognized as the guardian of the appellant.  By 
letter subsequently dated in March 2001, the RO apprised the 
appellant of the requirements for appointing a representative 
for VA benefits.  

Apparently in response to the RO's advisement, the appellant 
submitted a completed VA form 22a ("Appointment of 
Individual as Claimant's Representative"), and affixed his 
thumbprint to it.  The document is also signed by J.R.  Also 
submitted with the VA Form 22a was a "Special Power of 
Attorney," designating J.R. as the appellant's attorney-in-
fact for VA claimant purposes.  The power of attorney is also 
signed by J.R., and two witnesses affixed their signatures 
attesting to having seen both J.R. sign the document and the 
appellant place his thumbprint thereto.  

In a May 2001 letter, the RO informed the appellant that it 
could not accept these documents as constituting a valid 
designation of representation because they were not in the 
"proper format."  The RO advised the claimant that he could 
designate the party he identified as his representative 
provided he furnished to the RO a document meeting five 
requirements for a valid designation.  In the alternative, 
the RO indicate the claimant could also complete a VA Form 
21-22.  The RO did not specifically indicate which of the 
five enumerated requirements was not met or why the document 
identified, as a VA Form 22a was not adequate, by itself, to 
permit the recognition of the party designated by the 
claimant as the representative.

Upon review of this matter, the Board concludes that there is 
a fundamental due process deficiency that requires that the 
matter be returned to the RO.  This is particularly so in 
light of the fact that clarification of the status of the 
claimant's representation was one of the bases for the 
Board's prior remand.  Stegall v. West 11 Vet. App. 268 
(1998).  The controlling provisions of the regulations 
include the following:

Sec. 20.604  Rule 604. Representation by 
agents.

    (a) Designation.  The designation of an 
agent will be by a duly executed power of 
attorney, VA Form 22a, "Appointment of 
Attorney or Agent as Claimant's 
Representative,'' or its equivalent.  The 
designation 
must be of an individual, rather than a firm 
or partnership. The designation will be 
effective when it is received by the agency 
of original jurisdiction or, if the appellate 
record has been certified to the Board for 
review, by the Board of Veterans' Appeals.  A 
properly filed designation made prior to 
appeal will continue to be honored, unless it 
has been revoked or unless the representative 
has properly withdrawn.
    (b) Admission to practice.  The 
provisions of 38 U.S.C. 5904 and of Sec. 
14.629(b) of this chapter are applicable to 
the admission of agents to practice before 
the Department of Veterans Affairs.  
Authority for making determinations 
concerning admission to practice rests with 
the General Counsel of the Department of 
Veterans Affairs, and any questions 
concerning admissions to practice should be 
addressed to: Office of the General Counsel 
(022A), Department of Veterans Affairs, 810 
Vermont 
Avenue, NW., Washington, DC 20420.

(Authority: 38 U.S.C. 5904)


Sec. 20.605  Rule 605. Other persons as 
representative.

    (a) Scope of rule.  This section applies 
to representation other than by a recognized 
organization, an agent admitted to practice 
before the Department of Veterans Affairs, or 
an attorney-at-law.
    (b) Who may act as representative.  Any 
competent person may be recognized as a 
representative for a particular claim, unless 
that person has been barred from practice 
before the Department of Veterans Affairs.
    (c) Designation.  The designation of an 
individual to act as an appellant's 
representative may be made by executing a VA 
Form 22a, ``Appointment of Attorney or Agent 
as Claimant's Representative.''  This form 
gives the individual power of attorney to 
represent the appellant in all matters 
pertaining to the presentation and 
prosecution of claims for any and all 
benefits under laws administered by the 
Department of 
Veterans Affairs.  In lieu of using the form, 
the designation may be by a written document 
signed by both the appellant and the 
individual representative, which may be in 
the form of a letter, which authorizes a 
named individual to act as the appellant's 
representative only with respect to a 
specific claim involving one or more specific 
benefits.  The document must include the name 
of the veteran; the name of the appellant 
if other than the veteran (e.g., a veteran's 
survivor, a guardian, or a fiduciary 
appointed to receive VA benefits on an 
individual's behalf); the applicable 
Department of Veterans Affairs file number; 
the appellant's consent for the individual 
representative to have access to his or her 
Department of Veterans Affairs records; the 
name of the individual representative; a 
description of the specific claim for 
benefits to which the designation of 
representation applies; and a certification 
that no compensation will be charged or paid 
for the individual representative's services.  
The designation, in either form, must be 
filed with the agency of original 
jurisdiction or, if the appellate record has 
been certified to the Board for review, with 
the Board of Veterans' Appeals.  The 
designation will be effective when it is 
received by the agency of original 
jurisdiction or, if the appellate record has 
been certified to the Board for review, by 
the Board of Veterans' Appeals.  A properly 
filed designation made prior to appeal will 
continue to be honored, unless it has been 
revoked or unless the representative has 
properly withdrawn.  (Emphasis added.)

 
As the Board interprets the regulations, the appointment of a 
party other than a recognized organization, an agent admitted 
to practice before the Department of Veterans Affairs, or an 
attorney-at-law may be accomplished either by submission of a 
properly executed VA Form 22a or by a writing comporting with 
the additional requirements set forth in Rule 605(c).  These 
additional requirements appear to comport with the 
information sent to the claimant in the RO's letter of May 
2001.

As the matter now stands, the record contains a facially 
complete VA Form 22a.  It appears that under Rule 605(c), a 
properly executed VA Form 22a would be sufficient to 
designate a party as a representative.  The claimant would 
only have to resort to an alternative designation meeting the 
requirements set forth in the May 2001 letter if the VA Form 
22a was not properly executed.

In July 2002, the RO furnished the appellant a Supplemental 
Statement of the Case pertaining to the claim.  A copy was 
not provided to J.R.

In order to ensure that the appellant's due process rights 
are protected, the Board will again remand the case, with 
specific directives as to the appellant's designation of a 
representative.  

The appellant seeks dependency and indemnity compensation on 
the basis that he is the surviving, helpless child of the 
veteran.  Dependency and indemnity compensation is a monthly 
payment made by VA to a surviving spouse, child, or parent, 
which may be paid because of a service-connected death 
occurring after December 31, 1956.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5.  With certain exceptions, children of a veteran 
do not qualify as legally valid claimants for dependency and 
indemnity compensation benefits after they have attained the 
age of 18.  However, one of the principal exceptions to the 
18-year age limit for an eligible "child" of a veteran, 
pertains to an unmarried, legitimate child of a veteran "who, 
before attaining the age of eighteen years, became 
permanently incapable of self-support" by reason of mental or 
physical defect.  38 U.S.C.A. §§ 101(4)(A)(ii); 1314; 38 
C.F.R. §§ 3.57(a)(ii), 3.356.

The appellant was recognized to be the helpless child of the 
veteran by rating decision dated in November 1997.  However, 
in order to be eligible to receive dependency and indemnity 
compensation in this matter, the evidence must also show that 
the veteran died from a service-connected disorder.  

The record in this matter reveals that the veteran was not in 
receipt of service connection for any disability throughout 
his lifetime.  He died in early 1994.  
The death certificate reflects that the veteran died from 
cardiopulmonary arrest, secondary to uremic encephalopathy, 
secondary to chronic renal insufficiency, secondary to 
obstructive nephropathy.  

In March 1992, the Board denied the appellant service 
connection for several disabilities, including schizophrenia, 
nephrolithiasis, cystolithiasis, renal cyst, pulmonary 
tuberculosis, and a disorder characterized as residuals of a 
transurethral resection of the prostate.  By summary 
disposition dated in March 1993, the U.S. Court of Appeals 
for Veterans Claims (Court) (then the U.S. Court of Veterans 
Appeals) affirmed the Board's March 1992 decision.  See 
Frankel v. Derwinski, 1 Vet. App. 23, 25-26 (1990), (Holding 
that in order for summary disposition to be granted, the case 
must be one "of relative simplicity," and the outcome "not 
reasonably debatable.").   

Submitted in support of the appellant's attempt to reopen his 
claim, an October 1993 letter from Virginia Estrada, M.D., 
reported that the veteran was her former patient who was 
treated at her clinic from 1946 to 1967 "off and on" for an 
anxiety neurosis, minimal pulmonary tuberculosis, and an 
unspecified kidney ailment.  Dr. Estrada did not delineate 
the time frames of treatment for any of the specified 
disorders.  The record also indicates that the veteran was 
treated for an unspecified disorder between 1946 to 1947 by a 
physician identified as "Dr. Dante."  

Subsequent to the veteran's 1994 death, the veteran's widow 
sought dependency and indemnity compensation.  Although the 
record indicates that the widow died in August 1995, persons 
unknown signed her name to a release of information form in 
October 1996, authorizing the release of information by 
physicians Dante and Estrada, as well as the Veterans 
Memorial Medical Center in Quezon City - the latter being the 
location of the veteran's death.  In turn, in November 1996, 
the RO forwarded the authorization form to the facilities and 
physicians named to retrieve relevant records.  

Although a January 1997 Supplemental Statement of the Case 
reflects that the Veterans Memorial Medical Center had 
forwarded its records, these are not contained in the record.  
The Supplemental Statement of the Case further reflects that 
no response was received from Dr. Dante or Dr. Estrada.  

Under the VCAA, whenever after making reasonable efforts, VA 
is unable to obtain all of the relevant records sought, VA 
must notify the claimant that it is unable to obtain records 
with respect to the claim. Such a notification shall (A) 
identify the records the VA is unable to obtain; (B) briefly 
explain the efforts that the VA made to obtain those records; 
and (C) describe any further action to be taken by the VA 
with respect to the claim.  38 U.S.C.A § 5103A(b)(2); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Review of the record indicates that VA has not complied with 
the foregoing provisions of the VCAA.  

Accordingly, this matter is REMANDED for the following:

1.  The RO should reexamine the VA 22a 
and the power of attorney submitted by 
the appellant and, if a deficiency should 
be found in the appointment of J.R. as 
the appellant's representative, advise 
the appellant of such deficiency and 
offer an opportunity to file corrected 
representation document(s).  If such a 
deficiency is found and J.R. is not 
recognized as the appellant's 
representative, the RO should make clear 
findings of record substantiating this 
decision.  

2.  The RO will, in compliance with the 
VCAA, notify the appellant of the non-
receipt of records generated by Drs. 
Dante and Estrada, and the fact that the 
veteran's terminal hospital records are 
not on file.  The RO will then (A) 
identify the records the VA is unable to 
obtain; (B) briefly explain the efforts 
that the VA made to obtain those records; 
and (C) describe any further action to be 
taken by the VA with respect to the 
claim.  

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claim at issue.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to notice and development of the 
claims.  Following such development, the 
RO should review and readjudicate the 
claim.  If any such action does not 
resolve the claim, or if the RO chooses 
to take no additional development action, 
the RO shall issue the appellant, and 
through his representative if such is 
recognized, a Supplemental Statement of 
the Case pertaining to that issue.   The 
appellant should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.
 
The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



